Citation Nr: 0102282	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-20 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a schedular disability evaluation of 100 
percent for service-connected post-traumatic stress disorder, 
currently rated as 70 percent disabling.

2.  Entitlement to an extraschedular rating for service-
connected post-traumatic stress disorder under 38 C.F.R. §§ 
3.321(b)(2).

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability, under 38 C.F.R. 
§ 4.16(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted an 
increased disability rating of 70 percent, effective May 27, 
1998, for the appellant's service-connected post-traumatic 
stress disorder (PTSD).  The appellant subsequently filed a 
timely notice of disagreement and substantive appeal 
regarding the newly assigned disability rating. See AB v. 
Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to an extraschedular rating for 
service-connected PTSD under 38 C.F.R. § 3.321(b)(2) and 
entitlement to a total disability rating for compensation 
based on individual unemployability under 38 C.F.R. § 4.16(a) 
will be addressed in the remand portion of this decision. See 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (Board not 
precluded from issuing a final decision on an increased 
schedular rating claim and remanding the extraschedular-
rating issue).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal on the 
issue of an increased schedular disability rating for his 
service-connected PTSD.

2.  The appellant's service-connected PTSD is currently 
manifested by: an ability to maintain personal hygiene and 
other basic activities of daily living; thought processes and 
thought content within normal limits; full orientation; slow 
speech; depressed mood; flattened affect; intact long-term 
memory; severely impaired short-term memory, concentration 
and judgment; some suicidal and homicidal ideation, without 
intent; and subjective complaints of insomnia; recurrent 
intrusive thoughts, flashbacks, nightmares, irritability, 
anger, social isolation and depression.  Global Assessment of 
Functioning (GAF) scores ranging from 41 to 55 have been 
assigned to the appellant during the course of this claim.

3.  The evidence does not show that the appellant displays 
gross impairment in thought processes or communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 


CONCLUSION OF LAW

The schedular criteria for an increased disability 
evaluation, in excess of 70 percent, for service-connected 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the appellant's claim in this case 
was pending on appeal at the Board, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the appellant is 
entitled to have his claims adjudicated in accordance with 
this legislation.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

After reviewing the claims file, the Board concludes that the 
RO has complied with the notice and duty to assist provisions 
contained in the new law for purposes of determining the 
proper schedular rating to be assigned to the appellant's 
service-connected PTSD.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The RO has obtained all relevant medical 
evidence identified by the appellant, and has obtained the 
necessary medical examinations to determine the severity of 
his condition.  The appellant has also been notified of the 
applicable law and regulations and he has argued his case on 
its merits.  The Board concludes, therefore, that no 
prejudice to the appellant will occur by the Board's 
consideration of this issue at this time. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
All relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

B.  Increased Rating Claims

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment. Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (2000).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2000).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
appellant's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

The appellant served on active duty in the United States Army 
from November 1968 to August 1970.  Among his various awards 
and citations, the appellant's report of separation, Form DD 
214, noted that was awarded a Combat Infantry Badge, 
Parachute Badge and Vietnam Campaign Medal.

In September 1992, the RO granted entitlement to service 
connection for PTSD and assigned thereto an initial 
disability evaluation of 10 percent, effective April 1992.  
The appellant subsequently filed a timely appeal of the 
initial disability rating assigned to his service-connected 
PTSD.  In November 1994, the Board issued a decision that 
increased the initial disability rating from 10 percent to 30 
percent.

In April 1999, the appellant filed his present claim seeking 
an increased disability rating for his service-connected 
PTSD.  In support of his claim, medical treatment records, 
dated from December 1996 to April 1999, were obtained from 
the VA medical center in Birmingham, Alabama.  A review of 
these records revealed multiple treatments for PTSD.  A 
hospitalization report, dated in January 1996, revealed that 
the appellant was admitted for treatment of his PTSD.  The 
report indicated that he had remained hospitalized for 
approximately 40 days.  The report concluded with a discharge 
diagnosis of PTSD, and listed a global assessment of 
functioning score of 65 during the past year.  The report 
also indicated that the appellant worked as a bricklayer and 
that he could return to work on March 4, 1996.  A treatment 
report, dated in July 1998, noted that the appellant's mood 
was improved and irritability was much less.  A treatment 
report, dated April 6, 1999, noted that the appellant sought 
inpatient treatment for his PTSD.  The report indicated that 
the appellant appeared withdrawn and angry.  It concluded 
with an assessment of PTSD, chronic, severe, and history of 
alcohol.  A treatment report, dated in April 23, 1999, noted 
that the appellant called indicating that he was completing a 
bricklaying job and would not be in.  The report also noted 
that "[h]e states he plans to try to return to his regular 
job on Monday 4/26 with a release letter from me."  A 
treatment report, dated April 28, 1999, noted the appellant's 
complaints of depression, decreased frustration tolerance and 
stressful work conditions.  A mental status examination noted 
that the appellant's appearance was neat and with good 
hygiene.  The report also noted that the appellant needed to 
resolve his potential for violent acting-out behavior.  
Specifically, the report noted that the appellant may yet be 
a threat to others in the following circumstances: "1). ill-
considered comments from others RE Vietnam; and 2) Work place 
'horseplay' in which [appellant] is intentionally surprised 
or startled."  The report also stated that "[h]e is a skilled 
craftsman who clearly works better alone or where he is not 
under a direct supervisor."  The report concluded with 
diagnostic impressions of PTSD and adjustment reaction.  The 
report also noted a GAF score of 50 to 55.  A treatment 
report, dated April 29, 1999, noted that the appellant "had 
called in [and] left message that he was working today."  A 
treatment report, dated April 30, 1999, noted that the 
appellant "would be off doing a side job today."  It also 
noted that he "plans to return to work on Monday 5/3."  

In May 1999, a VA examination for PTSD was conducted.  The 
report of this examination noted that the appellant was 48 
years old, married, and working as a bricklayer.  The report 
noted the appellant's subjective complaints of frequent 
intrusive thoughts and recollections about his combat 
experiences in Vietnam.  He also reported flashbacks, 
nightmares, hypervigilant and avoidance behaviors.  A mental 
status examination revealed:

This veteran was on time for his 
scheduled C&P exam.  He looked his stated 
age.  His thought processes and thought 
content appeared to be within normal 
limits.  He denies current delusions and 
hallucinations.  He admits to suicidal 
and homicidal thoughts and ideations 
noting, "I had a feeling that I have had 
in the past, like killing and destroying 
the whole place I work with and my family 
and then taking me out too.  I feel like 
I am just a time bomb.  It's just that I 
get so fed up, I just don't want to live 
anymore.  I am mad at the world."

He denies current suicidal and homicidal 
plan or intent.  He appears able to 
maintain minimal personal hygiene and 
other basic activities of daily living.  
He was fully oriented.  Long-term memory 
is intact.  Short-term memory, 
concentration and judgment are severely 
impaired.  Speech is slow.  Mood 
depressed.  Affect flat.  The veteran 
notes, "I don't like kids because of what 
I have done them in Vietnam.  I have 
destroyed men, women and children."  
Sleep impairment is chronic in nature.

The report noted an Axis I diagnosis of PTSD, chronic, 
severe, and an Axis IV diagnosis of severely impaired impulse 
control, social isolation.  It also noted a GAF score of 41.  
The VA examiner further commented:

Severe social and occupational impairment 
due to the veteran's service-connected 
post traumatic stress disorder.  The 
veteran cannot establish and maintain 
effective social and occupational 
relationships due to this service-
connected post traumatic stress disorder.  
This veteran cannot handle stressful 
circumstances due to this service-
connected post traumatic stress disorder.  
This examiner agrees with Dr. Vanzat's 
opinion that the veteran is severely 
impaired due to his service-connected 
post traumatic stress disorder.  Even 
though the veteran continues to work on a 
full-time basis, it is the examiner's 
opinion that this veteran has never fully 
adjusted to the work place environment 
due to his service-connected post 
traumatic stress disorder. 

In October 1999, the veteran submitted his substantive 
appeal, VA Form 9, indicating that his previous employer had 
put him on medical retirement due to his PTSD.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
"The need for a statement of reasons or bases is 
particularly acute when [Board] findings and conclusions 
pertain to the degree of disability resulting from mental 
disorders."  See Mittleider v West, 11 Vet. App. 181, 182 
(1998) (per curiam order).  

To comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The appellant's service-connected PTSD is currently rated as 
70 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  Under Diagnostic Code 9411, a 
70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The next highest rating available pursuant to 
Diagnostic Code 9411, a 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2000). 

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case reflects an overall 
disability picture that best meets the criteria for a 70 
percent disability rating.  The report of the appellant's 
most recent VA examination for PTSD, conducted in May 1999, 
noted that the appellant was married and working as a 
bricklayer.  The report also noted the appellant's subjective 
complaints of frequent intrusive thoughts and recollections, 
flashbacks, nightmares, hypervigilant and avoidance 
behaviors.  A mental status examination revealed: an ability 
to maintain personal hygiene and other basic activities of 
daily living; thought processes and thought content within 
normal limits; full orientation; slow speech; depressed mood; 
flattened affect; intact long-term memory; severely impaired 
short-term memory, concentration and judgment; sleep 
impairment; and some suicidal and homicidal ideation, without 
intent.  The report concluded with a diagnosis of PTSD and 
listed a GAF score of 41.  The VA examiner further commented 
that the appellant had severe social and occupational 
impairment due to his PTSD.  An April 1999 treatment report 
noted that the appellant's appearance was neat and with good 
hygiene.  The report also noted a GAF score of 50 to 55.

The evidence does not show that the appellant displays 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  Although the appellant 
has reported anger towards his employer, fellow employees and 
family, there is no indication of actual inappropriate 
behavior.  He showed normal thought content and processes and 
was fully oriented.  His long term memory was intact, 
although short term memory was impaired.  There were no 
indications of inability to perform the activities of daily 
living.  The Board also notes that despite the serious nature 
of the appellant's condition, he remained employed by the 
same employer from at least January 1996 to May 1999.  The 
record also reflects that the appellant performed additional 
"side jobs" during that time.  Under these circumstances, the 
Board finds that, although the PTSD clearly causes industrial 
and social impairment, the appellant's symptoms more nearly 
approximate the 70 percent rating under the current 
regulations as stated in 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000). See Van Hoose v. Brown, 4 Vet. 1 App. 361, 363 
(1993) ("A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep 
employment.").  Although the appellant recently indicated 
that his employment had been terminated due to his PTSD, this 
circumstance alone does not warrant the assignment of a 
higher schedular rating.  The applicable rating criteria for 
a 100 percent disability evaluation contemplates total 
occupational and social impairment due to symptoms that, as 
discussed above in this paragraph, the appellant does not 
have.

Accordingly, the Board finds that the record shows that the 
appellant is not entitled to an evaluation in excess of 70 
percent under the regulation governing the rating of his 
psychiatric disorder. 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  The preponderance of the evidence is against the 
claim.  There is no equipoise between the positive and 
negative evidence in this case; therefore no reasonable doubt 
issue is raised. 38 C.F.R. § 3.102 (2000).

The Board notes that the appellant's representative argued 
that the analysis contained in Johnson v. Brown, 7 Vet. App. 
95, 97 (1994), which related to the prior version of 
38 C.F.R. § 4.132, Diagnostic Code 9411, should also be 
applied to the current version of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  The Board, however, finds this 
argument nonpersuasive.  The Court in Johnson specifically 
focused on the prior version of Diagnostic Code 9411, which 
is not applicable to the veteran's present increased rating 
claim and is significantly different from the current version 
of that code section. Compare 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), amended by 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  The appellant's claim was not pending 
before the revised regulations became effective in November 
1996 and thus only the revised regulations are applicable.  
The Board also notes that since the Johnson decision was 
issued, 38 C.F.R. § 4.16(c) was deleted from the rating 
schedule.


ORDER

Entitlement to a schedular disability evaluation of 100 
percent for service-connected post-traumatic stress disorder 
is denied.


REMAND

In this case, the appellant's service-connected PTSD, his 
only compensable service-connected disability, is currently 
assigned a 70 percent schedular disability rating.  See 
38 C.F.R. Part 4, Diagnostic Code 9411 (2000).

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the appellant's 
claim for an increased disability evaluation for service-
connected PTSD to the Department of Veterans Affairs (VA) 
Under Secretary for Benefits or the Director, VA Compensation 
and Pension Service for assignment of extraschedular ratings 
under 38 C.F.R. §§ 3.321(b)(1) or 4.16(b) (2000).  Those 
regulations provide that, to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Under Secretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations. Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996) (remand rather than referral, is proper disposition 
for extraschedular claims inferred or reasonably raised by 
the evidence of record).

In October 1999, the appellant submitted his substantive 
appeal herein.  On his appeal form, the appellant indicated 
that his employer had recently placed him on medical 
retirement due to his "PTSD-related problems."  Under the 
circumstances, the Board concludes that the RO should perform 
additional development concerning the appellant's employment 
status and capabilities.  Thereafter, the RO should consider 
again the issue of an extraschedular rating for service-
connected post-traumatic stress disorder under 38 C.F.R. § 
3.321(b)(2).  Moreover, because the appellant appears to be 
claiming that he is unemployable due to PTSD, and because 
such a claim can reasonably be inferred from his comments on 
his substantive appeal, the RO should consider entitlement to 
a total disability rating for compensation under the 
provisions of 38 C.F.R. § 4.16(a).  The Board notes that the 
70 percent assigned the appellant's PTSD meets the percentage 
standards required for consideration under this regulation.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant should be asked to 
provide a list of those who have treated 
him for his service-connected PTSD during 
the pendency of this appeal, and the RO 
should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims file.  
These records should be associated with 
the claims file.

2.  The appellant should be afforded a VA 
social and industrial survey to determine 
all information possible concerning all 
types (including any odd jobs or other 
temporary work performed by the veteran), 
places and periods of past employment, 
including the lengths of each such 
employment and reasons for termination.  
A written copy of the report should be 
inserted into the claims folder.

3.  The RO should make an attempt to 
secure all available employment records 
relating to the appellant from the his 
former employer(s).  This should include 
the execution and return of VA Form 21-
4192.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  The 
RO should conduct any additional 
development, including examinations 
and/or information requests, it feels is 
necessary or desirable to proper evaluate 
the appellant's claim.  In this regard, 
the RO should note that, in his 
substantive appeal dated in October 1999, 
the appellant refers to "medical PTSD-
related problems" that impair 
employability.  The RO should consider 
whether the appellant is claiming 
entitlement to service connection for 
disabilities as secondary to PTSD.

The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.

5.  After completion of the above 
evidentiary development, the RO should 
again consider entitlement to an 
extraschedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1), 
and consider the issue of entitlement to 
a total rating for compensation based on 
unemployability under the provisions of 
38 C.F.R. § 4.16(a).  

If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


